Citation Nr: 1624284	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to July 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

 In July 2010, the Veteran withdrew his earlier request for a Board hearing.

In January 2014, the Board denied the claim on appeal.  The Veteran appealed.  In July 2014, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's January 2014 decision as to the issue of increased rating for radiculopathy and remanding the claim to the Board for further development and readjudication.  In November 2014, the Board remanded the claim to the AOJ for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2014 remand, the Board instructed the AOJ to arrange for a VA neurological examination to determine the current nature, diagnosis or diagnoses, and symptoms of the Veteran's left upper extremity radiculopathy.  The VA examiner was also asked to comment on whether neuralgia, neuritis and/or incomplete paralysis was present; to identify the specific nerve roots/nerves involved with the radiculopathy; and to comment on the overall severity of the Veteran's symptoms (e.g. mild, moderate, severe).  

In response, a VA examination was conducted in March 2015.  While the examiner did comment on the nerve root involved, C7, he did not identify the specific nerve involved; did not comment on the overall severity of the Veteran's radicular symptoms; and did not indicate whether neuralgia, neuritis and/or incomplete paralysis were present.  Consequently, a supplemental opinion is necessary prior to final adjudication of this claim and a remand is required to obtain this supplemental opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to arranging for the supplemental medical opinion, the AOJ should obtain records of VA treatment or evaluation for the Veteran's left upper extremity radiculopathy/radicular pain dated since May 2015 (if any).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation for the Veteran's left upper extremity radiculopathy/radicular pain dated since May 2015.

2.  Obtain a supplemental opinion from the March 2015 VA examiner.  The examiner should review the March 2015 VA examination report, any pertinent VA treatment records dated since March 2015; and any other information deemed pertinent.  The examiner should then provide opinions in answer to the following questions:

A)  What specific nerve or nerves are involved with the Veteran's left upper extremity radiculopathy/radicular pain (e.g. median nerve vs upper radicular group vs other nerves)?

B) Is the Veteran's left upper extremity radiculopathy/radicular pain characterized by neuritis, neuralgia and/or incomplete paralysis? 

The Board notes that neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating; neuralgia is characterized usually be dull and intermittent pain of typical distribution so as to identify the nerve; and incomplete paralysis indicates a degree of lost or impaired function substantially less than that associated with complete paralysis of a particular nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a-Note preceding Diagnostic Code 8510.  

C) Are the Veteran's symptoms from his radiculopathy/radicular pain best described as mild, moderate or severe?  

The examiner should explain the rationale for each of the opinions provided.  

If the March 2015 VA examiner is unavailable or unable to provide the supplemental opinion, have another qualified professional provide the additional comment. This may require having the Veteran reexamined, but this is left to the designee's discretion.

3.  Review the supplemental opinion to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action. 
 
4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant until he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




